Citation Nr: 1132959	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for spondylolisthesis of the lumbar spine.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1983 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Indianapolis, Indiana in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for psoriasis, to include as aggravated by medications used to treat spondylolisthesis of the spine, and entitlement to an increased disability evaluation for a stomach/gastrointestinal disorder (rated as an umbilical hernia), have been raised by the record but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased Disability Evaluation for Spondylolisthesis  

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected spondylolisthesis of the lumbar spine (hereinafter a "low back disability").  Regrettably, additional evidentiary development is necessary before appellate review may proceed on this matter.  

The Veteran was last afforded a VA examination of the spine in February 2009.  During his August 2010 hearing, however, the Veteran testified that his back pain had increased in severity since his February 2009 examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since the Veteran's last VA examination was more than two years ago, and since he has alleged a worsening of his symptomatology, he must be provided with the opportunity to report for a more current VA examination.  

In addition, the Veteran also alleged a number of neurological symptoms during his August 2010 hearing, including bowel impairment and numbness of the lower extremities.  Upon examination, the VA examiner should determine whether the Veteran suffers from any neurological impairment associated with his service-connected low back disability.  

Finally, the most recent VA Medical Center (VAMC) treatment records in the claims file are dated August 2009.  The AMC should attempt to obtain copies of VAMC treatment records prepared since August 2009.  

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of an increased rating claim.  According to the Veteran's April 2010 appeal to the Board, the Veteran suffered from a serious employment handicap due to his spine disability.  Therefore, a claim of TDIU has reasonably been raised by the record.  
Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for spondylolisthesis (rated as 20 percent disabling), chondromalacia of the left knee (rated as 20 percent disabling), postoperative residuals of right knee surgery (rated as 20 percent disabling) and an umbilical hernia (rated as 20 percent disabling), for a combined disability evaluation of 60 percent.  As such, the Veteran does not presently meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

However, if the Veteran is found to be entitled to a higher disability evaluation upon Remand, then he could potentially meet the percentage requirements found at 38 C.F.R. § 3.340.  The Board, therefore, finds that the claim of entitlement to TDIU benefits is inextricably intertwined with the issue currently on Remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC and obtain copies of the Veteran's treatment records pertaining to his low back disability prepared since August 2009.  All records that are obtained should be incorporated into the Veteran's claims file.  


2.  The Veteran should also be scheduled for a VA examination(s) before an appropriate specialist(s) to determine the current level of severity of his service-connected spondylolisthesis of the spine.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should describe in detail all symptomatology associated with the Veteran's low back disability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

The examiner should also describe in detail all neurologic symptomatology associated with the Veteran's service-connected back disability, to include bowel or bladder impairment and radiation of pain or numbness into the lower extremities.  The examiner should specifically indicate whether these symptoms (assuming they are found upon examination) are secondary to the Veteran's service-connected spine disability.  

Finally, the examiner should opine as to the degree of occupational impairment experienced by the Veteran as a result of his service-connected disabilities.  
A complete rationale must be provided for all opinions offered and the examiner should consider and discuss the lay statements provided by the Veteran in support of his claim when formulating an opinion.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


